Citation Nr: 1821780	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for rheumatoid arthritis (RA). 

2. Entitlement to a total disability rating by reason of individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 and December 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

These matters were remanded by the Board in June 2017 for additional development.  These matters have been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1. The Veteran's RA is not caused by, a result of, or otherwise etiologically related to service; nor is it proximately due or aggravated by his service-connected orthopedic disabilities.

2. Prior to October 3, 2013, the Veteran was not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.

3. As of October 3, 2013, the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection, to include on a secondary basis, for RA have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. Prior to October 3, 2013, the criteria for a TDIU rating have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).

3. As of October 3, 2013, the criteria for a TDIU rating have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2008, June 2009, August 2009, and April 2014.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  In its June 2017 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ), in pertinent part, obtained an addendum medical opinion and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  These matters have been returned to the Board for appellate consideration.  

Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

	Discussion

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements by the Veteran and other sources.

The record in this case is clear as to whether the Veteran has a current disability.  Indeed, the medical evidence confirms the Veteran has a current diagnosis of RA.  Medical treatment records are replete with references to complaints of and/or treatment for RA.  The central issue remaining in this case is the presence of a nexus.

Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's claimed RA on a direct basis.

In making this finding, the Board notes that STRs are negative for any treatment for or diagnosis of RA in service.  The Board further notes that the Veteran first exhibited symptoms of RA in or around 2000, i.e., more than a decade after service.  Additionally, the medical evidence of record does not reflect that the Veteran's RA is directly caused by or a result of his military service.  In particular, report of the July 2017 VA medical opinion reflects, in pertinent part, that the isolated joint pain due to injuries the Veteran experienced in service could not have caused RA because it is a separate and distinct disability.  Moreover, the examiner noted that STRs are negative for any signs or symptoms in service that could be considered consistent with RA.  The examiner indicated that the Veteran's RA symptoms had onset several years after separation from service, and noted the Veteran's family history of RA.  Ultimately, the examiner opined that the Veteran's RA is not at least as likely as not incurred in or caused by his active service.  Similar findings were noted at the August 2009 VA examination.  In particular, the examiner alluded to the Veteran's family history of RA and indicated it was the likely cause of the Veteran's RA.

This is consistent with the Veteran's own statements.  In particular, the Veteran has overwhelmingly claimed his RA is secondary to his service-connected orthopedic disabilities, i.e., right knee and right shoulder disability.

Several private physician statements are of record.  Collectively, such statements reflect the Veteran has RA with an oligoarticular inflammatory arthritis.  Of note, these private records also note the Veteran's family history of RA.  These records do not, however, provide any etiological opinion. 

Based on a review of the evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar disability on a direct basis.

Next, the Board turns to whether entitlement to service connection is warranted on a secondary basis.  Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's claimed RA on a secondary basis because the evidence of record does not demonstrate that the Veteran's RA is proximately due to or aggravated by his service-connected orthopedic disabilities.

In making this finding, the Board accords significant probative weight to the July2017 medical opinion, in conjunction with the prior February 2017, July 2011, and August 2009 VA examinations and/or medical opinions.  The Board finds the findings and opinions rendered to be the most probative evidence of record as to the nature and etiology of the Veteran's RA.  

Report of the July 2017 VA medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's RA is not at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities.  In doing so, the examiner noted the Veteran's medical history and prior diagnoses of degenerative joint disease (DJD), lateral instability, and tendonitis.  However, the examiner explained that the Veteran's RA is a separate and distinct condition that is not a component of his subsequent diagnoses.  This is consistent with the opinion reflected in the report of the February 2017 VA medical opinion.  In particular, the examiner noted that medical literature does not support an association between DJD and the development of RA.  The examiner explained that conditions such as DJD and tendonitis are mechanical conditions of the joint that usually develop over time with aging and/or trauma.  On the other hand, RA is a symmetric, inflammatory poly arthritis of unknown etiology.  

With respect to aggravation, report of the July 2017 VA medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's RA is not at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected disabilities.  In doing so, the examiner indicated that the evidence does not reflect evidence of aggravation.  The Veteran's RA symptomatic to an expected degree, and was managed by antirheumatic medication.  Similarly, the February 2017 VA examiner indicated that the medical literature does not support a finding that RA can be permanently aggravated by mechanical joint conditions such as DJD and tendonitis.  The examiner acknowledged that the current severity of the Veteran's RA is more severe than the baseline level of severity, i.e., since 2000.  For instance, the examiner noted more intense treatment to medically manage the Veteran's RA.  However, the examiner indicated there is no evidence that the RA was aggravated beyond its natural progression by the Veteran's service-connected disabilities.

As indicated, several private physician statements are of record.  These records do not, however, provide any etiological opinion, which is the central issue in this case.  As such, the Board affords less probative weight to these statements by itself or when considered collectively.  

The Board has considered the Veteran's statements that his claimed RA is secondary to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause or aggravation of the Veteran's RA is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation and/or aggravation of his RA, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar disability.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Total disability rating by reason of individual unemployability (TDIU). 

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

	Discussion

The Veteran has been granted service connection for an acquired psychiatric disability (rated as 50 percent from October 3, 2013), right shoulder synovitis and DJD with tendonitis (rated as noncompensable percent from May 23, 1986; increased to 10 percent from January 30, 2007; and increased to 20 percent from July 16, 2008), right knee disability based on limitation of motion (rated as 10 percent from October 17, 2007), right knee disability based on instability (rated as noncompensable from May 23, 1986; increased to 20 percent from October 17, 2007; and decreased to 10 percent from October 1, 2013).  The Veteran is also in receipt of a non-service-connected pension from February 14, 2001 (date of claim).

Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 10 percent prior to October 17, 2007, 40 percent prior to October 3, 2013, and 70 percent therefrom.

The Veteran filed a claim of entitlement to a TDIU in July 2008.  As a preliminary matter, the Board finds that the Veteran does not meet the minimal schedular criteria for TDIU prior to October 3, 2013.  As mentioned, the Veteran's combined rating for service-connected disabilities prior to that date was 40 percent during the appeal period.  However, a total rating on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, consideration of whether the Veteran is, in fact, unemployable due to service-connected disabilities, is necessary in this case.

After a thorough review of the record, the Board finds that referral for extraschedular consideration for the period prior to October 3, 2013, is not warranted.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  

The Board recognizes that the record is replete with references the Veteran's physical limitations and diminished capacity to engage in physical labor.  Notably, however, such references are overwhelmingly attributed to the Veteran's non service-connected RA.  For instance, Social Security Administration records reflect the Veteran is permanently disabled due to his RA.  Similarly, the Veteran was granted non service-connected pension based on the Veteran's RA.  As indicated, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad, supra.  Here, the record does not reflect the Veteran's service-connected disabilities alone render him unemployable.  For instance, the August 2008 VA orthopedic examination indicated, in pertinent part, that the Veteran is capable of employment, albeit limited to light work.  This is echoed by the July 2012 VA orthopedic examination which indicated, in pertinent part, that the Veteran's orthopedic disability did not impact his ability to work.

There is no evidence to the contrary.  As such, the Board finds that the Veteran is capable of performing the physical and mental acts required by, at the very least, sedentary jobs despite his service-connected disabilities, and thus, referral for extraschedular consideration is not warranted.

Next, the Board considered whether entitlement to a TDIU is warranted since October 3, 2013, at which time the Veteran meets the schedular criteria.  After a thorough review of the record, the Board finds that an award of TDIU is warranted.

In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  

As discussed above, the record overwhelmingly reflects that the Veteran is precluded from securing or maintaining gainful employment due to his RA and the resulting pain throughout his entire body.  As such, the Veteran's non service connected disability precluded him from engaging in physical employment of which he has relevant experience.  The Board found the Veteran to be capable of performing the physical and mental acts required by, at the very least, sedentary employment despite his service-connected disabilities.  

Report of the May 2014 VA psychiatric examination reflects, in pertinent part, a history of the Veteran self-medicating his psychiatric symptoms with alcohol.  The Veteran's legal history includes multiple convictions/charges for driving under the influence (DUI) and assault with corresponding jail time, which undoubtedly would have some occupational impact.  Moreover, the Veteran endorsed symptoms of anger, irritability, depression, isolation, and disturbance of motivation.  In particular, the Veteran indicated he has lost motivation to socialize with other people.  The examiner indicated that the Veteran's psychiatric symptoms are associated with personal and professional impairment with reduced reliability.
Given all the circumstances, the Board finds it unlikely that the Veteran is capable of performing the physical and mental acts required by sedentary employment.

As such, the Board finds that the veteran is not capable of performing the physical and mental acts required by employment due to his service-connected disabilities, and thus, an award of TDIU since October 2013 is warranted.












ORDER

Entitlement to service connection, to include on a secondary basis, for RA is denied.

Prior to October 2013, entitlement to a TDIU is denied.

As of October 2013, entitlement to a TDIU is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


